

	

		IIA

		109th CONGRESS

		2d Session

		S. J. RES. 30

		IN THE SENATE OF THE UNITED STATES

		

			February 13, 2006

			Mr. Cochran (for

			 himself, Mr. Frist, and

			 Mr. Leahy) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		JOINT RESOLUTION

		Providing for the appointment of Phillip

		  Frost as a citizen regent of the Board of Regents of the Smithsonian

		  Institution.

	

	

		That, in accordance with section 5581

			 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of

			 the Smithsonian Institution, in the class other than Members of Congress,

			 resulting from the retirement of Manuel L. Ibáñez, is filled by the appointment

			 of Phillip Frost of Miami Beach, Florida. The appointment is for a term of 6

			 years, beginning upon the date of enactment of this joint resolution.

		

